EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Troy Gwartney on 11/19/2021.

The application has been amended as follows: 
1. (Currently amended) An apparatus, comprising:
a polishing pad having a polishing surface;
a wafer holder positioned over the polishing pad;
a slurry dispensing arm positioned over the polishing pad;
multiple nozzles formed on the slurry dispensing arm, wherein each of the multiple
nozzles is configured to dispense slurry in an upward direction away from the polishing pad,
wherein an upper surface of the slurry dispensing arm is concaved between each nozzle of the
multiple nozzles; and
a slurry supply module connected to the slurry dispensing arm..
8. (Currently amended) A method, comprising:
supplying slurry to a slurry dispensing arm that has multiple nozzles disposed along a top surface thereof;
dispensing the slurry from the multiple nozzles of the slurry dispensing arm in an upward direction away from a polishing pad, the slurry flowing to a polishing surface of the polishing pad, wherein an upper surface of the slurry dispensing arm is concaved between each nozzle of the multiple nozzles;
rotating the polishing pad to spread the slurry across the polishing pad; and

15. (Currently amended) An apparatus, comprising:
a polishing pad, configured to rotate during a polishing process;
a wafer holder, configured to hold a wafer against the polishing pad during the polishing process;
a slurry dispensing arm configured to provide slurry from a base of the slurry dispensing arm toward a distal end of the slurry dispensing arm during the polishing process; and
multiple nozzles formed in an upper surface of the slurry dispensing arm, an upper surface of the slurry dispensing arm being concaved between each nozzle of the multiple nozzles, the multiple nozzles configured to dispense slurry in an upward direction away from the polishing pad during the polishing process.
22. (Canceled)
25. (Currently amended) The apparatus of claim 15, wherein a first length of the upper surface of the slurry dispensing arm is flat from the base of the slurry dispensing arm until a first nozzle of the multiple nozzles, 
26. (New) The apparatus of claim 1, wherein a combined length of the multiple nozzles of the slurry dispensing arm from a first nozzle to a last nozzle of the multiple nozzles is between 45 mm and 80 mm.
Allowable Subject Matter
Claims 1-2, 4, 6-9, 11-14, 15, 17-21, and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations “a polishing pad having a polishing surface; a wafer holder positioned over the polishing pad; a slurry dispensing arm positioned over the polishing pad; multiple nozzles formed on the slurry dispensing arm, wherein each of the multiple nozzles is configured to dispense slurry . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
a polishing pad having a polishing surface; a wafer holder positioned over the polishing pad; a slurry dispensing arm positioned over the polishing pad; multiple nozzles formed on the slurry dispensing arm, wherein each of the multiple nozzles is configured to dispense slurry in an upward direction away from the polishing pad; wherein an upper surface of the slurry dispensing arm is concaved between each nozzle of the multiple nozzles; and a slurry supply module connected to the slurry dispensing arm.
Supplying slurry to a slurry dispensing arm that has multiple nozzles disposed along a top surface thereof; dispensing the slurry from the multiple nozzles of the slurry dispensing arm in an upward direction away from a polishing pad, the slurry flowing to a polishing surface of the polishing pad, wherein an upper surface of the slurry dispensing arm is concaved between each nozzle of the multiple nozzles; rotating the polishing pad to spread the slurry across the polishing pad; and pressing a wafer against the polishing pad to polish the wafer using the slurry. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723